Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.

Status of Application/Amendment/Claims
Applicant's response filed 05/20/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 02/23/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
With entry of the amendment filed on 05/202021, claims 16-27 and 29-37 are pending and are currently under examination.  New claims 38 and 39 are withdrawn as being drawn to a non-elected invention.


Response to Arguments
Claim Rejections - 35 USC § 112

Written Description
Claims 16-27 and 29-37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons of record.
Applicant continues to argue the specification satisfies the written description requirement because the claimed method pertains to any modified RNA and the identity of the encoded protein is not relevant to the reduced immunogenicity of the RNA. Applicant argues the reduction of innate immune response by modified RNA is due to the substitution of the modified nucleoside.
In response, the written description is based on the instant specification providing no description of any members of the genus of in vitro-synthesized RNA comprising a modified 5-methoxyruridine, either by structure or relevant identifying characteristics that encompass the breadth of the instant claims: an in vitro synthesized RNA comprising an open reading frame that encodes any of the claimed recombinant proteins of interest wherein a portion of the uridine nucleotides of the RNA are 5-methoxyuridine as claimed that has the function claimed.  
The specification does not describe any in-vitro synthesized RNA comprising a 5-methoxyuridine with the claimed function of having reduced immunogenicity compared to an in vitro-synthesized RNA that does not comprise a 5-methoxyuridine in place of uridine.  

The specification does not provide a structure to function correlation of an in-vitro synthesized RNA comprising a 5-methoxyuridine and the specification does not adequately describe any RNA modified with a 5-methoxyridine that has the claimed function of reducing the immunogenicity of in vitro-synthesized RNA to conclude Applicant was in possession of the entire genus. The written description rejection is therefore maintained.
Enablement
The rejection of claims 16-27 and 29-37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained for the reasons of record.

In response, Example 31 while making that statement as noted by Applicant, does not actually demonstrate a decreased immunogenicity of any in vitro transcribed RNA modified with mo5U.  Thus the instant specification does not provide a working example and as stated previously, while the prior art, Li et al., teach RNA comprising modified nucleosides such as 5-methoxyuridine, this RNA was capable of increasing expression levels (see entire reference, particularly Figure 2 and 3), the prior art does not predictably teach methods of reducing immunogenicity of a RNA encoding any recombinant protein and the RNA comprises 5-methoxyuridine.
There is no evidence provided that would predictably illustrate that a RNA comprising a modified 5-methoxyuridine would have the same effects as a RNA comprising a modified 5-methyluridine. “The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” (MPEP 2164.03). The skilled artisan could not anticipate the RNA having a modified 5-
While the MPEP 2164.02 states the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), the lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  
Applicant submits referenced by Li et al. and Hong et al. to argue that the claimed method is enabled.  The references were published after the filing date of the instant application and is not sufficient evidence that the claimed method was enabled at the time of filing of the instant application.
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention. The rejection is therefore maintained.

Conclusion

No claims are allowed.
This is a RCE of applicant's earlier Application No.16/299,202.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at 571-272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635